DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group I in the reply filed on August 9, 2021, drawn to the compounds of claim 22, i.e. thia-1-azabicyclo[3.2.0]heptanes, and compositions thereof, embraced by claims 22-26.
Applicant also elected, without traverse, the following species:

    PNG
    media_image1.png
    163
    568
    media_image1.png
    Greyscale
. The elected species was removed from the claims by amendment, and therefore the search has been expanded.
	  
	In summary, claims 22-24 and 26-27 are pending and claim 22 is under examination. Claims 23, 24, and 26 are withdrawn based on the species election and claim 27 is withdrawn based on the restriction requirement.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Kirchner et al. (Journal of Organic Chemistry, 1949, 14, pp. 388-393) is withdrawn based on the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 22 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kirchner et al. (Journal of Organic Chemistry, 1949, 14, pp. 388-393) in view of Reeves et al. (Infection, 1979, 7(5), 425-433).
	The present claims embrace (2S,5R,6R)-allyl 6-((R)-2-amino-2-phenylacetamido)-3,3-dimethyl-7-oxo-4-thia-1-azabicyclo[3.2.0]heptane-2-carboxylate, 
see the structure below:
[AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	The Kirchner reference teaches the following species:
[AltContent: oval]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, see page 390, Table 1, the allyl compound. 
	The only difference between these compounds is the substitution on the benzylic carbon, H versus Applicant’s (R)-NH2.
	Reeves et al. teach that “[b]enzylic penicillin was the first penicillin widely used for therapeutic purposes. Although it has had enormous impact on the morbidity and mortality of many bacterial infections, benzyl penicillin has three notable deficiencies: it is not well absorbed from the gastrointestinal tract, it has a narrow spectrum with poor activity against the Enterobacteriaceae, and it is susceptible to destruction by baceterial enzymes, the penicillinases ([beta]-lactamses, and amidases),” see page 426, left-hand column, lines 1-9, see also page 425, Figure 2. Reeves goes on to state, “In 1961, ampicillin (Figure 2) was the first broad-spectrum penicillin to be introduced into clinical use. Ampicillin is active against a wide range of bacterial pathogens including, unlike benzyl penicillin, Haemophilus influenzae and some Enterobaceriaceae,” see page 426, left-hand column, second paragraph.
[AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    244
    539
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    209
    585
    media_image5.png
    Greyscale

The only difference between these compounds is the substitution on the benzylic carbon, H for benzyl penicillin and (R)-NH2 for ampicillin. This is the exact same comparison and differences noted above, including the stereochemistry at the benzylic carbon.  
	Therefore, it would be obvious to one of ordinary skill in the art to add (R)-NH2 to the compound of Kirchner to increase the anti-biotic spectrum of the compound as taught by Reeves et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624